Citation Nr: 0608679	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  

2.	Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the third metatarsal of the right 
foot.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1951 to June 1954, 
and from January 1956 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.   

In April 2005, the Board remanded this matter for further 
development.  


FINDINGS OF FACT

1.	The veteran's service-connected bilateral hearing loss is 
manifested by Level VI hearing acuity in his left ear, and 
Level III in his right ear.      

2.	Before March 19, 2003, the right foot was minimally 
impaired.  

3.	The veteran's right foot disability is currently 
productive of severe impairment.  


CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, Table VI, Table VII 
(Diagnostic Code 6100), and 4.86 (2005). 

2.	The criteria for an initial compensable evaluation for 
service-connected residuals of a fractured right foot have 
not been met prior to March 19, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5284 (2005).

3.	The criteria for a higher initial rating of 20 percent, 
but no higher, for service-connected residuals of a fractured 
right foot have been approximated beginning March 19, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his hearing and 
foot disorders.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the merits of these issues, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in January 2001, a Statement of the Case (SOC) issued 
in December 2002, Supplemental Statements of the Case (SSOC) 
issued in March 2003 and November 2005, and a letter by the 
Appeals Management Center (AMC) dated in April 2005.  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the AMC's 
April 2005 letter provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claims, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The RO obtained private, VA, 
and service medical records pertaining to the claims.  The 
veteran was also afforded VA examinations for the disorders 
at issue in this decision.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA. 

II.  The Merits of the Claims for Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's bilateral hearing loss is rated under Diagnostic 
Code 6100, while his right foot disability is rated under 
Diagnostic Code 5284.  

	Bilateral hearing loss

The RO service connected the veteran's hearing loss in March 
1973, at 0 percent disabling.  This rating continued until a 
January 2001 rating decision granted the veteran a 10 percent 
evaluation.  The veteran appealed this decision in a January 
2002 notice of disagreement, arguing for a higher rating.  
For the reasons set forth below, the Board disagrees with the 
veteran's claim.          

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  In making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In assessing the evidence, VA must consider all 
medical evidence to include private as well as service and VA 
medical records.  

The Court of Appeals for Veterans Claims (Court) has held 
that the assignment of disability ratings for hearing 
impairment are to be derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran's most recent audiology examination was conducted 
in March 2003.  The results indicated hearing loss that 
warranted a 10 percent evaluation.  The examination showed 
the veteran's left ear with 70 percent speech recognition.  
Decibel (dB) loss at the puretone threshold of 1000 Hertz 
(Hz) was 40, with a 60 dB loss at 2000 Hz, a 80 dB loss at 
3000 Hz, and a 100 dB loss at 4000 Hz.  The average decibel 
loss was 70 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 82.  Decibel loss at 1000 Hz was 25 dB, 
with a 40 dB loss at 2000, a 55 dB loss at 3000, and a 70 dB 
loss at 4000.  The average decibel loss for the right ear was 
48.

These examination results manifested Level VI hearing acuity 
in the left ear and Level III in the right ear.  This 
warrants a 10 percent evaluation under 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VII, Diagnostic Code 6100.  See Lendenmann, 
3 Vet. App. at 349.  As such, the preponderance of the 
evidence is against the veteran's increased rating claim, and 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds an extraschedular rating unwarranted here as 
well.  There is no medical evidence of record that the 
veteran's hearing loss disorder causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

	Right foot fracture 

In December 2000, the veteran filed a service connection 
claim for residuals of a right foot fracture.  In a January 
2001 rating decision, the RO granted service connection with 
an evaluation of 0 percent.  The veteran has appealed this 
initial rating, arguing that a compensable evaluation has 
been due here.  The medical evidence supports his contention 
for part of this period of appeal.  Therefore, the Board has 
assigned staged ratings for separate periods of time here.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Under Diagnostic Code 5284, a 30 percent rating is warranted 
for severe foot disabilities, a 20 percent rating for 
moderately severe foot disabilities, and a 10 percent rating 
for moderate foot disabilities.  

A January 2001 VA compensation examination, conducted one 
month after the veteran's initial claim, found the veteran's 
foot within normal limits, with no evidence of edema, 
tenderness, or deformity.  Contemporary x-ray evidence 
supported this finding, as did x-ray evidence dated one year 
later in January 2002.  

A March 19, 2003 examination indicated that the veteran's 
foot disability had worsened.  A VA compensation examiner 
found severe limitation of range of motion due to pain and 
swelling.  In the examination report, the examiner noted an 
abnormal gait, a bad limp, marked swelling of the right lower 
extremity, pitting edema to the mid calf, and exquisite 
tenderness near the area of the fracture.    

Based on this evidence, the Board finds the record lacking in 
medical evidence showing even moderate impairment prior to 
March 19, 2003, the date of the veteran's latter VA 
compensation examination.  Up until that date, the medical 
evidence demonstrates a normal foot without evidence of 
fracture or swelling.  Therefore a noncompensable evaluation 
is appropriate prior to March 19, 2003.  

From March 19, 2003, however, the record indicates "marked" 
swelling, and "severe" limitation of motion.  Although 
there is an indication that some of the right foot 
symptomatology may be due to non-service-connected 
disability, it is not shown to what extent this is a factor.  
Certainly, there is no sound basis to conclude that all the 
problems affecting the right foot stem from disability for 
which service connection has not been granted.  Under such 
circumstances, especially the undeniable increase in 
impairment by March 2003, the right foot probably 
approximates moderately severe disability.

The Board finds an extraschedular rating unwarranted here as 
well.  There is no medical evidence of record that the 
veteran's foot disorder causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) 
for assignment of an extraschedular evaluation.  Bagwell, 9 
Vet. App. at 338-39; Floyd, 9 Vet. App. at 96.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a rating in excess of 10 percent, for service-
connected bilateral hearing loss, is denied.   

Entitlement to an initial compensable rating for service-
connected residuals of a right foot fracture, prior to March 
19, 2003, is denied.  

A higher initial rating of 20 percent for service-connected 
residuals of a right foot fracture, beginning March 19, 2003, 
is granted, subject to the law and regulations controlling 
the award of monetary benefits.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


